Title: Tuesday June the 19th 1781.
From: Adams, John Quincy
To: 


       This day we all din’d at Mr. Deneufville’s with Mr. Cerisier Colo. Searle Mr. Brice Mr. Van Hasseldt, Mr. Le Comte, Commodore Gillon, and Mr. Jennings, after dinner I went to Madam Chabanel’s: after I had been there a little while Mr. Thaxter, Mr. Bromfield, Mr. Guild and brother Charles came there; we went to take a walk out of the town. We walked some ways and then we return’d home and the gentlemen left us.
       §: 13th.
      